The questions before us arise upon a certificate of dissent from the Court of Civil Appeals for the Third District. That court having reached the conclusion that plaintiff's petition showed no cause of action except for the recovery of 25 cents, the majority of the court, in an opinion of Chief Justice Fisher, *Page 376 
held that the action should be dismissed because that sum was below the jurisdiction of the district court, and Justice Key dissented, holding that, since the petition claimed an amount within the jurisdiction of the district court, jurisdiction attached and should be retained for the purpose of rendering judgment for the amount for which the petition showed cause of action. The views are fully and satisfactorily expressed in the two opinions.
We are of the opinion that the view of the majority is the correct one. It must be admitted that the decisions of this court upon the question are conflicting and Judge Key's position is sustained by the opinion of Chief Justice Willie in Tidball v. Eichoff, 66 Tex. 58. All of the other cases to which our attention has been called are probably reconcilable with our present holding upon the distinction made by Chief Justice Fisher. It is a rule generally observed by our courts that where they have obtained jurisdiction of a cause they will retain it for the purpose of rendering complete justice upon the whole case; but this itself is only a rule of practice not of universal application, and one of the exceptions to it exists in cases like this. It may be true that when a petition is filed in the district court claiming more than five hundred dollars the court has full power to render judgment for the amount claimed, or any less sum, so that its judgment for any amount would be valid, whether the petition showed a good cause of action for more than five hundred dollars or not. It does not follow that the proper practice is for the court, when it sees from the plaintiff's own pleadings that he has no cause of action except one which he should have asserted in another tribunal, to entertain that claim because the plaintiff has also asserted another to the recovery of which he has no right. If but one amount is claimed which is within the jurisdiction and the court finds, on exception, that no right to recover it is shown by the petition, judgment of dismissal follows not for want of jurisdiction, but for want of cause of action. If enough to give jurisdiction is claimed, but right is only shown to an amount beneath the jurisdiction of the court, it may be true that here also the court has jurisdiction over the cause and that it is not lost through the sustaining of exceptions to the unfounded claims; but when such exceptions have been sustained, the question with which the court is confronted is, should it retain jurisdiction in order to enforce a demand which ought to have been set up in another court? This question is answered by the authorities cited in the majority opinion in the negative, and those decisions, we think, have established the rule of practice in this State which should be observed. The case of Tidball v. Eichoff is contrary to the current of the decisions on the subject.
A different rule exists, as pointed out by Chief Justice Fisher, where the petition shows a cause of action for an amount within the jurisdiction of the court. The court must then try the case upon the evidence and render judgment for such sum as the party may be entitled to. If the defendant wishes to have the cause dismissed he must take issue *Page 377 
with the plaintiff upon the facts. This is established by other decisions. This distinction had not, as this court thought, been observed in certain cases in which jurisdiction was given by the assertion of liens on lands, and, in the case of Ablowich v. Bank, 95 Tex. 429, those decisions were overruled. It will be observed that in the Ablowich case the petition showed jurisdiction in the district court by the assertion of a valid mortgage on land, and it was only in the progress of the trial that there was a failure to enforce it. The debt there claimed was below the jurisdiction of the court, and if the petition had shown that the lien asserted did not exist a different question would have been presented.
Affirmed.